


SUPPLY AGREEMENT#

          This Supply Agreement (together with all Exhibits to this Supply
Agreement, this “Agreement”) is made and entered into on May 7, 2012 (the
“Effective Date”), by and between CalAmp Wireless Networks Corporation, a
corporation organized under the laws of the State of Delaware, United States of
America, (“CalAmp”) with offices 1401 N. Rice Ave, Oxnard CA 93030 U.S.A., (Fax:
805 419 8498) and Navman Wireless North America LP, a Delaware limited
partnership, (“Customer”), with offices at 2701 Patriot Boulevard – Suite 150 -
Glenview, Illinois 60026 USA (Fax: 847-729-5988), each a “Party” and
collectively the “Parties.”

1. SCOPE AND CONTROLLING TERMS

     1.1 General. Customer will purchase from CalAmp, and CalAmp will sell to
Customer, certain fleet tracking products (the “LMU Product(s)”) as well as
products acquired or licensed by CalAmp from Customer (the “Qube Product(s)”,
the “Qtanium Product(s)” and the “MDT Product(s)”, and together with the LMU
Products, the “Product(s)”), for use by Customer and/or Customer’s own direct
and/or indirect customers (“End-User(s)”). The initial Products are identified
as such in Exhibit A, at the prices specified on Exhibit A (the “Prices”). For
future Products, whether standard or non-standard (the latter term defined to
mean a product manufactured by CalAmp to Customer’s specifications and not sold
to other customers of CalAmp, and referred to hereafter as “Non-Standard”), the
Parties will agree to the Prices and execute an amended Exhibit A or such other
Product and price document as to which they mutually agree.

     1.2 Independent Contractors. CalAmp and Customer shall be considered
independent contractors and no agency, partnership, joint venture,
franchiser-franchisee or employer-employee relationship is intended or created
by this Agreement. Neither Party shall have the power or authority or hold
itself out as able to obligate or bind the other Party. Any employee and other
personnel working for or on behalf of either Party shall not be considered
employees, agents or representatives of the other Party for any purpose, and
each Party assumes full responsibility for the acts or omissions of its own
employees and agents, and shall be solely responsible for their supervision,
direction, control, compensation and benefits.

     1.3 Legal Compliance. In the performance of this Agreement, each Party
agrees to comply with all federal, state, and provincial laws, statutes,
ordinances, codes, rules and regulations, including, without limitation, the
laws and regulations of the United States of America relating to the export or
re-export of any Products purchased or sold hereunder.

Supply Agreement Confidential Page 1 of 24


--------------------------------------------------------------------------------




     1.4 Dispute Resolution. The parties agree to use good faith efforts to
voluntarily resolve all disputes arising under or in connection with this
Agreement before initiating any lawsuit or legal action, except in the case
where injunctive or other equitable relief is being sought in order to protect
against the wrongful use or disclosure of Confidential Information (as defined
in Section 12 of this Supply Agreement), intellectual property or other actual
or threatened harm that is irreparable or for which there is no adequate remedy
at law. If a dispute exists that the Parties’ principal points of contact at the
operational level have been unable to resolve, either Party may request
resolution of the dispute under this Section by sending written or e-mail notice
of such request to the other Party (“Request for Resolution”), in which notice
the sending Party identifies an authorized representative (“Resolution
Representative”). Within two (2) business days of the receipt of the Request for
Resolution, the receiving Party will identify its Resolution Representative. The
Resolution Representatives shall be part of each Party’s management-level team,
not less than one level below vice-president, and at least one level above the
operational point of contact referred to above. The Resolution Representatives
will be responsible for promptly becoming knowledgeable about the dispute and
then coordinating and conducting such meetings and communications as are
appropriate to discuss the dispute and to negotiate a resolution, which will
then be documented. Should appointment of both Resolution Representatives not
occur as described above, or a written resolution of the dispute not be agreed
upon within ten (10) business days following the appointment of the second
Resolution Representative, either Party will be entitled to terminate this
dispute resolution process upon written notice to the other Party at any time
thereafter, and proceed with its other available remedies. Engaging in the
dispute resolution process as herein described shall not delay or extend any
time periods elsewhere specified in this Agreement, and the failure to reach a
negotiated resolution of a dispute under this Section shall not be deemed
evidence of a failure to act in good faith. If mutually agreeable, the Parties
may elect to use mediation and/or non-binding arbitration to resolve such
disputes. Any such mediation or arbitration shall take place in Ventura County,
California, and the Parties shall equally share in its costs unless otherwise
agreed between them. During the pendency of any dispute, other than for payment
of undisputed fees due to CalAmp, CalAmp will not interrupt or delay the
provision of any services or provision of any Products on account of such
pending dispute, or knowingly or willfully engage in any other act or omission
in violation of CalAmp’s obligations hereunder designed to prevent, interrupt or
reduce in any way Customer’s ability to conduct its business in the ordinary
course and meet the needs of its End-Users.

2. ORDERS; MINIMUM PURCHASE COMMITMENT; EXCLUSIVITY

     2.1 Purchase Orders. Customer shall issue purchase orders (“Order(s)”) for
the purchase of Products under this Agreement. Customer may provide CalAmp in
writing with specific requirements to establish the validity of each Order and
CalAmp shall not accept or fill any Order failing to meet such requirements.
Each Order shall (a) state the date on which it is issued; (b) include an Order
number; and (c) specify the (i) number of units of Products, (ii) applicable
Price per unit, (iii) location to which the Products shall be shipped, (iv)
requested delivery date(s), and (vi) any other applicable terms. Any terms or
conditions appearing on the face or reverse side of any Order, acknowledgment or
confirmation that are additional to, or different from, those contained in this
Agreement constitute material changes to this Agreement and shall be void and of
no force or effect, unless such terms are mutually agreed upon in writing by
both parties. All Orders issued by Customer will be subject to acceptance by
CalAmp and will not be binding on CalAmp until accepted, provided that CalAmp
shall accept all Orders that are consistent with the terms of this Agreement
(including requested delivery date that is consistent with the Lead Time),
unless Customer is in breach of this Agreement for failure to pay invoices when
due pursuant hereto at the time an Order is received. CalAmp agrees to
acknowledge acceptance of all Orders placed by Customer within 5 business days
and confirm requested delivery date to the extent consistent with the Lead Time.
To the extent Customer requests delivery of the Products in advance of the Lead
Time agreed to by the Parties (“Early Delivery”), CalAmp agrees to use
commercially reasonably efforts to promptly ship the Products to meet the
requested Early Delivery Date, but failure to meet such requested Early Delivery
Date shall not be considered a breach of this Agreement.

Supply Agreement Confidential Page 2 of 24


--------------------------------------------------------------------------------




     2.2 Forecasts and Cancellation. Customer will provide to CalAmp, on a
monthly basis, forecasts of Customer’s purchases of Products for the six months
following the date of each forecast.

          (a) Products with Lead Times Longer than 90 Days. For Products with
Lead Times in excess of 90 days, the Parties will, in good faith, enter into
signed memoranda supplementary to, and a part of, this Agreement identifying
components that CalAmp will purchase and use to manufacture and provide such
Products and the extent to which Customer will pay for such components if
Customer does of timely order and purchase Products containing such components.

          (b) Products with Lead Times of 90 Days or Less. The following
provisions apply to Products whose Lead Times are 90 days or less.

               (i) Effect of Forecasts for CalAmp.

                    (A)       Generally. CalAmp will procure materials, make
available manufacturing capacity, and otherwise do all things necessary to sell
and deliver to Customer all Products as stated in each forecast, subject only to
the forecast quantities and timing being reasonable estimates of Customer’s
demand for such Products based on the facts and circumstances known to Customer
as of the date upon which the applicable forecast is delivered.   (B) Lead Time.
If Customer delivers a forecast or an Order that adds or orders Products or
quantities of Products for delivery in an amount of time shorter than the “Lead
Time” stated in Exhibit A for that Product:   (I) CalAmp will use commercially
reasonable efforts to deliver all such Products within the timing stated in the
forecast, notwithstanding that CalAmp is not afforded the Lead Time during which
to do so; and   (II)       Where CalAmp cannot deliver the excess Products
within the forecast or ordered time, CalAmp will:   a.       Give notice to
Customer of such inability and of the time by which CalAmp can deliver the added
or additionally ordered quantities;   b. Timely deliver such Products as have
been forecast and/or ordered within the applicable Lead Time(s); and   c.
Deliver to Customer such of the added or additionally ordered quantities as soon
as is commercially practicable.


Supply Agreement Confidential Page 3 of 24


--------------------------------------------------------------------------------




               (ii) Effect of Forecast for Customer.

                    (A)       Forecast is Binding when Lead Time Reached. If and
when the time arrives at which the then-most-recent forecast states a time for
delivery of the Products that is within the Lead Time from that date, Customer
will be obliged to purchase the affected Products and Customer will issue an
Order for same.   (B) (a) Customer may re-schedule, in whole or in part, the
quantity of Products and their shipment date according to the limits in the
following table.  

Maximum reschedule Number of calendar days (Percentage of purchaser order before
Delivery Date quantity) Maximum delay 0-30 N/A N/A 31-60 30% 90 days 61-90 50%
180 days


                    (C)       Cancellation Fee. Except for the Qube Products,
Qtanium Products or Non-Standard products (which may not be cancelled once
Ordered), Customer may wholly or partially cancel, by notice to CalAmp (which
notice may take any commercially reasonable form, including, but not limited to,
e-mail) given at least 30 days prior to the date scheduled for delivery, any
Order for Products, provided that Customer pays to CalAmp, within 30 days after
the date set for delivery of the Product, the “Cancellation Fee,” if any, stated
in the table below.  

If, as of the date of notice, the following time The Cancellation Fee is the
following remains until the date set for delivery of the percentage of the Price
of the affected Product(s): Product(s) The lesser of 90 days or the Lead Time
for the No charge Product 45-89 days, but less than the Lead Time for the 7%
Product 30-44 days, but less than the Lead Time for the 10% Product


Any Cancellation Fees paid will count against any liability of Customer under
Section 2.5(a).

     2.3 Product Support and Evolution Obligations. During the Term, CalAmp will
do the following things.

          (a) CalAmp LMU Feature Parity. CalAmp will as soon as is commercially
practicable, develop and revise its Location Messaging Unit products (each a
“CalAmp LMU”) so that they have at least the functionality of the Qube Products,
Qtanium, Products and MDT Products as is then available, and interface and
function with temperature boxes, trailer units, satellite communication modems,
isolated power supplies, navigation peripheral devices (e.g., MNAV), CAN bus
engine interface units, and driver ID units, all to the extent such interface
and functionality is then existing in the Qube Products, Qtanium Products, and
MDT Products.

Supply Agreement Confidential Page 4 of 24


--------------------------------------------------------------------------------




          (b) Availability of CalAmp LMUs. CalAmp will make available to
Customer for purchase, not later than the third anniversary of the Effective
Date, and then continuing through the remainder of the Term, at the Prices,
CalAmp LMUs meeting the requirements stated in Section 2.3(a).

          (c) Incremental Improvements in Products. Subject to the phase-out of
certain Products pursuant to Section 2.6(a)(ii), CalAmp will provide
improvements and revisions to Products as reasonably required to maintain
competitive parity with substantially similar competing products in the relevant
markets. The Parties will negotiate in good faith and agree upon such
improvements and revisions.

          (d) Roadmap Governs. Improvements and revisions to the Products will
include, but are not limited to, the improvements and revisions identified in
the technical roadmap attached as Exhibit I. The Parties will negotiate in good
faith and agree upon other improvements and revisions.

     2.4 Support. CalAmp shall supply to Customer, free of charge, technical
information necessary to assist Customer support personnel in the maintenance
and support of all Products. CalAmp will provide support to Customer for all
engineering changes, bug fixes, software upgrades, and development queries.
CalAmp will provide detailed release notes for all software upgrades on the
Product and ensure that Customer is fully supported in the integration and
function of the Product. CalAmp will acknowledge all inquiries by Customer
engineering personnel within one working day. CalAmp will work continuously
during business hours, using appropriate numbers of adequately skilled
personnel, to resolve each request. CalAmp will provide to Customer detailed
timelines for all engineering resolutions.

     2.5 Minimum Purchase Commitment.

          (a) Customer agrees to purchase from CalAmp, during the Term, Products
having an aggregate Price of at least U.S. $25,000,000.00 (the “Minimum
Commitment”). If Customer fails to meet the Minimum Commitment during the Term,
upon expiration of the Term, Customer shall pay in cash to CalAmp an amount
equal to 35% of the difference between aggregate amounts paid under this
Agreement for purchase of Products and the Minimum Commitment.

          (b) Customer’s liability under Section 2.5(a) will be reduced to the
extent that Customer’s purchases are reduced because of:

               (i) CalAmp’s breach, default, or failure to perform under this
Agreement; or

               (ii) Force Majeure Event affecting CalAmp as described in Section
4.2; provided that the reduction of Customer’s liability under Section 2.5(a)
shall apply only to purchases Customer makes during the Force Majeure Event.

Supply Agreement Confidential Page 5 of 24


--------------------------------------------------------------------------------




          (c) Customer will have no liability for any amount under Section
2.5(a) if:

               (i) Any Epidemic Failure (as that term is defined in Section
8.3(a)) occurs in which the failure rate is 15% or greater; provided, that if
Customer desires to exercise this clause to eliminate its liability under
Section 2.5(a), Customer shall, as a prerequisite to such exercise, pay to
CalAmp 10% of the then-outstanding balance remaining on the Minimum Commitment;
or

               (ii) This Agreement is terminated by Customer as permitted by
Section 13.3.

     2.6 Exclusivity and Restrictions.

          (a) Purchases by Customer.

               (i) “Fleet Tracking Hardware” means (i) hardware that contains
both a modem and a GPS module or (ii) mobile data terminals. Notwithstanding the
foregoing, the term does not include the Q-Pro as designed or contemplated by
Customer as of the Effective Date. From the Effective Date until the third
anniversary of the Effective Date, Customer will purchase Fleet Tracking
Hardware solely and exclusively from CalAmp.

               (ii) Customer will, not later than the third anniversary of the
Effective Date, transition to CalAmp’s LMUs for all Fleet Tracking Hardware
purchases. If CalAmp cannot, or does not, by then provide CalAmp LMU Products
that meet the roadmap attached as Exhibit I that Customer requires, CalAmp will
continue to provide Qube Products until such time as CalAmp can, and does,
provide all CalAmp LMU Products that that meet the roadmap attached as Exhibit
I.

               (iii) Without limiting any other right or remedy of Customer
under this Agreement or otherwise, the Parties stipulate that CalAmp’s
obligations in Section 2.3 and the continued material conformance by CalAmp’s
LMU Products identified in Exhibit A with the performance and feature
specifications set forth on Exhibit E are essential consideration for Customer’s
exclusivity obligations in Section 2.6(a) and that such obligations of CalAmp
will be construed strictly.

               (iv) If Customer requests an improvement or revision to a Product
that is reasonably required to maintain competitive parity with substantially
similar competing products in the relevant markets and CalAmp fails to timely
agree to provide Products with such improvements or revisions (whether under
Section 2.3(c) or otherwise), the exclusivity provisions of this Section 2.6(a)
will not apply to Customer’s purchases of Products from third parties of such
improved or revised Products.

          (b) Sale of Qtanium Units. From the Effective Date until the second
anniversary of the Effective Date, CalAmp shall sell the Qtanium product only to
Customer and CalAmp will not, directly or indirectly, sell or otherwise provide,
or permit to be provided, or market, arrange to provide, or solicit for the
provision of, any Qtanium product to any third party.

Supply Agreement Confidential Page 6 of 24


--------------------------------------------------------------------------------




          (c) Customer Firmware.

               (i) “Simple Message Data Protocol”, or “SMDP”, means the
proprietary full duplex asynchronous protocol developed and used by the Company
and its affiliates to communicate information between vehicle mounted devices
(including Qube and Qtanium family of products, MDT, M-Nav, DCU and others) and
its server side Online AVL software system, across the cellular networks.

               (ii) “Customer Firmware” means any and all iterations of embedded
software associated in any way with the Products, and/or any associated software
development kit or similar utilities that was designed by, and or was formerly
sold by Customer as of the Effective Date; provided, however, the term does not
include such embedded software in the MDT Products or the DCU. The term
includes, but is not limited to, any variations, derivative works, improvements,
or modifications of any such firmware, regardless of by whom made. For the
avoidance of doubt, the term includes, but is not limited to, firmware even when
it is not installed or used on Fleet Tracking Hardware or other hardware. The
term does not include the SMDP which, although used by the firmware, is a trade
secret of the Company independent of the Customer Firmware.

               (iii) CalAmp will not sell or otherwise provide, directly or
indirectly, the Customer Firmware or the SMDP to any third party; provided,
however, in no event shall such restriction affect or limit CalAmp’s ability to
sell the MDT Products or the DCU Products; provided, further, in no event shall
such restriction affect or limit CalAmp’s ability to use the Customer Firmware,
or parts thereof, in CalAmp’s designs and products created subsequent to the
Effective Date.

          (d) Non-Solicitation and Non-Compete. CalAmp shall use reasonable
efforts to not solicit and shall use commercially reasonable efforts not to sell
or knowingly sell Products directly to Customer’s customers, as such customers
are agreed to in Exhibit K. Exhibit K may be updated from time to time by
Customer to reflect additional Customer customers, except that updates to
Exhibit K shall not include then-current, prior or potential customers of
CalAmp. As used herein, and with respect to each update to Exhibit K, “prior
customers” refers to customers who had an agreement with CalAmp that terminated
within the 365 day period ending on the date that CalAmp receives such updated
Exhibit K from Customer and “potential customers” refers to third parties with
whom CalAmp has entered into a non-disclosure agreement or with whom CalAmp has
had meaningful direct contact within the 365 day period ending on the date that
CalAmp receives such updated Exhibit K from Customer. CalAmp shall promptly
notify Customer of any proposed update to Exhibit K that includes a current,
prior or potential customer of CalAmp. In no case shall the restrictions
outlined in this Section 2.6(d) preclude CalAmp from selling to a direct
competitor of Customer who in turn bundles the purchase of hardware from CalAmp
with such direct competitor’s fleet management software for solicitation or sale
to an end user of such a bundled fleet management solution.

          (e) No Re-pointing. CalAmp agrees not to transfer any units controlled
in the Customer’s user account of CalAmp’s wireless Programming, Updates and
Logistics System (“PULS”) to a competing Telematics Service Provider’s user
account in PULS without the prior written consent of Customer and the affected
customer of Customer. In addition, CalAmp agrees not to transfer any units owned
and controlled in a competing Telematics Service Provider’s user account in PULS
to Customer’s user account in PULS without the prior written consent of
Customer, the affected competitor and the affected end-user.

Supply Agreement Confidential Page 7 of 24


--------------------------------------------------------------------------------




3. PRICES, PAYMENT AND CREDIT

     3.1 Prices. All prices and payments for Products are in United States
Dollars. Prices for Products are as set forth on Exhibit A. Prices are inclusive
of all charges (excluding taxes outlined in Section 3.3 below and shipping),
including, without limitation, any charges for labeling, packaging and crating,
finishing or inspection fees, and any applicable royalties.

     3.2 Invoicing. CalAmp may invoice for Products as early as the date upon
which the Products are shipped. Customer shall pay CalAmp undisputed amounts due
under this Agreement within 45 days after receipt of the invoice. Customer may
withhold payment of charges that are the subject of good faith disputes and both
Parties agree to cooperate and use reasonable efforts to promptly resolve the
dispute in accordance with the dispute resolution process set forth in Section
1.4 above. The invoice dispute procedures set forth in this paragraph shall not
limit the scope of the warranty and quality control obligations of CalAmp
hereunder.

     3.3 Taxes. Prices are exclusive of all federal, state, provincial,
municipal or other government, excise, use, sales, occupational or like taxes,
tariffs, duties, fees or surcharges, now in force or enacted in the future
(collectively, “Taxes”), on the finished Products. Customer is not responsible
for Taxes related to the manufacture or import of raw materials or components
used in Product assembly. Any Taxes related to the finished Products and
services delivered under this Agreement, except for Taxes on CalAmp’s income or
taxes arising from CalAmp’s consumption of goods and services in conjunction
with the performance of this Agreement, shall be paid directly by Customer,
except in those circumstances where CalAmp is required by law to collect such
Taxes, unless Customer presents an exemption certificate acceptable to the
taxing authorities. If CalAmp is required to pay any such Taxes, Customer will
promptly reimburse CalAmp for the amount of such Taxes. CalAmp is not liable for
collecting, paying, or reporting any Taxes imposed upon Customer.

4. SHIPPING AND DELIVERY

     4.1 Shipping. Products are shipped EXW (Incoterms 2010) CalAmp’s facility,
or, in the case of shipment from one of CalAmp’s contract manufacturers directly
to Customer, EXW (Incoterms 2010) the facility of such contract manufacturer,
including Bataam. All Products purchased under this Agreement will be delivered
as instructed by Customer on its Order, and Customer shall be responsible for
paying all shipping (including shipping related insurance charges) directly to
the shipping carrier (Customer may designate one or more preferred shipping
carrier(s) and provide CalAmp the account number and any other necessary
information such that all shipping costs will be billed by the carrier directly
to Customer), or at Customer’s option, CalAmp may invoice Customer for such
charges. CalAmp shall package all Products in conformity with industry standards
and according to packaging specifications issued by Customer (the specifications
for several of the Initial Products being contained in Exhibit F) and any
carrier requirements, in order to prevent damage en route to destination. CalAmp
will notify Customer as soon as CalAmp becomes aware that CalAmp may fail to
meet shipping or delivery dates as agreed under this Agreement. If “premium
shipping” is required to meet delivery dates, and the delay is caused by the
acts or omissions of CalAmp, CalAmp will pay for the premium portion of the
shipping costs to the final destination. CalAmp will promptly notify Customer of
any actual or anticipated inability to fulfill an Order on time as required in
this Agreement. CalAmp shall not make partial shipments of Products specified in
any Order issued by Customer without Customer’s prior written consent.

Supply Agreement Confidential Page 8 of 24


--------------------------------------------------------------------------------




     4.2 Force Majeure. Neither Party shall be liable for any nonperformance or
delay in performance under this Agreement when such delay is due to causes
beyond the reasonable control of the Party, including, to the extent beyond the
reasonable control of the Party, events affecting component suppliers of CalAmp
for which CalAmp can show that UCC Sec. 2-615 excuses its affected component
supplier from its obligations to CalAmp, acts of God, war, terrorism, riots,
fire, explosion or earthquake (each a “Force Majeure Event”). Upon a delay
caused by a Force Majeure Event, the date for any required performance hereunder
will be extended for the time period necessary to eliminate or mitigate the
delay caused by the Force Majeure Event, not to exceed the actual period of time
the Force Majeure Event is in effect, provided (i) that the Party whose
performance is affected has notified the other Party of the delay and the
reasons therefor within three (3) business days of acquiring knowledge of the
delay due to the Force Majeure Event, (ii) the affected Party uses commercially
reasonable efforts to eliminate or mitigate the effects of the Force Majeure
Event, and (iii) in the case of a Force Majeure Event that adversely affects
CalAmp’s ability to fulfill Customer’s purchase orders, Customer may make such
arrangements as are reasonably necessary to assure itself of continued supply.
For the avoidance of doubt, in cases in which Customer is permitted to make such
arrangements, if product availability, engineering requirements, setup time,
minimum lot size, minimum purchase volumes, volume discount terms, or similar
circumstances or other available terms in the relevant industry require that
Customer make one or more commitments to, and/or purchases from, alternate
suppliers for terms longer than the duration of the Force Majeure event in order
to obtain substitute goods at prices, and/or on other terms, that are at least
as beneficial to customer as those contained in this Agreement, Customer may do
so, in which case, to the extent of such necessary commitments, the exclusivity
of Section 2.6(a) will abate and the reduction in purchases from CalAmp will be
attributed to the Force Majeure Event affecting CalAmp; provided, however, in no
event shall Customer’s commitment extend beyond 180 days past the end of the
Force Majeure event; provided, further, the term of this Agreement shall be
extended by the number of days beyond the Force Majeure event, up to 180 days,
to permit Customer to fulfill its obligations under the Minimum Commitment.
Force Majeure Events do not include circumstances such as insufficiency of funds
or other economic hardship, a general recession in the United States or global
economy, or changes in market conditions.

     4.3 Compliance with Transportation Requirements. For Product shipments to,
from or through the United States, shipping carriers must comply with the U.S.
State and Federal Department of Transportation requirements and guidelines,
including those pertaining to the transportation of hazardous materials,
including without limitation all standards and requirements with respect to
packing and handling of batteries, whether shipped separately or incorporated
into Products.

     4.4 Unencumbered Title to Products. CalAmp shall deliver good, unencumbered
title to all Products shipped under this Agreement including materials, parts
and components incorporated into any repairs. Title and risk of loss shall pass
to Customer upon shipment.

Supply Agreement Confidential Page 9 of 24


--------------------------------------------------------------------------------




5. PRODUCT

     5.1 Specifications. All Products will be manufactured in accordance with
the applicable Product specifications set forth on Exhibit E.

     5.2 Product Upgrades. To ensure the highest quality level for any Product,
alternative components, functional enhancements or revisions, and other changes
may be applied by CalAmp to a Product (“Upgraded Product”), provided that CalAmp
may make no such change if the change would adversely affect the fit, form, or
function of the Product. In addition, CalAmp shall not apply any alternative
components, functional enhancements or revisions, or other changes to the Qube
Products or Qtanium Products without the express written permission of the
Customer, which permission shall not be unreasonably withheld, and shall be
granted or denied within seven business days following notice by CalAmp of
CalAmp’s request for such permission. If CalAmp gives notice proposing
alternative components, functional enhancements or revisions, or other changes
to a Qube Product or Qtanium Product that is required by this Agreement to be
delivered after date of notice, CalAmp may, upon notice to Customer, delay the
delivery of the those Products by the number of days in excess of three that
Customer took to approve the change. CalAmp will cause all Upgraded Products to
be Backwards Compatible with Customer’s systems. “Backwards Compatible” means
that when the Upgraded Products are installed, provisioned and integrated into
Customer’s system of products, software and services, that each Upgraded Product
will have all functionality possessed by the prior version of the Product, and
that the prior version of the Product has not lost any functionality, and that
both the prior version of the Product and the Upgraded Product successfully
interface and interoperate with all other Customer products, software, and
services as the prior version, whether internal or facing the End-User. Customer
may request, and CalAmp will provide up to ten (10) Product demonstration units
for newly released Upgraded Product to be provided by CalAmp at no charge, prior
to placing an Order for the Upgraded Product. CalAmp will not fill existing
Orders with Upgraded Products without Customer’s prior written approval, which
approval shall not be unreasonably withheld. CalAmp will certify that all types
of Product approval certifications described in Section 6.3 below remain valid
and effective as a result of any alternative components, functional enhancements
or other changes.

     5.3 Continuing Availability and Discontinuance. At all times during the
Term, CalAmp will offer to Customer for purchase Products conforming to the
specifications of this Agreement and at the Prices specified in Exhibit A
(“Initial Products”), except that CalAmp may discontinue manufacture of one or
more of the Initial Products, in which event CalAmp shall use commercially
reasonable efforts to make available to Customer for purchase Products of
similar form, fit, and function. Notwithstanding the foregoing, for the period
commencing on the Effective Date and ending on the third anniversary of the
Effective Date, CalAmp shall assure availability to Customer of the Qube
Products and Qtanium Products, as described on Exhibit A. CalAmp shall provide
to Customer at least six months’ notice of its intent to discontinue any Product
ordered in the past six (6) months, and Customer shall be entitled to issue an
Order and purchase (and CalAmp will sell to Customer) any number of units of the
Product (the “Final Order”), in addition to any units previously ordered, and
CalAmp shall use commercially reasonable efforts to fill the Order unless unable
to do so due to unavailability of Product or required parts from third party
vendors in sufficient quantities, in which case Customer shall be given first
priority in allocation of such Products and parts and CalAmp shall provide
Customer with as many units of the Product as are reasonably available. Customer
shall place such Final Order within ninety (90) days of receipt of the written
notice of discontinuance, unless a third party supplier imposes a shorter time
limit on CalAmp to acquire necessary parts, in which event CalAmp will notify
Customer and work with Customer to achieve the longest time possible to place
the Final Order. The Final Order shall be non-cancellable.

Supply Agreement Confidential Page 10 of 24


--------------------------------------------------------------------------------




     5.4 Certification. CalAmp will cause all Products to be certified for
operability on North American and global carrier networks, as set forth on
Exhibit B attached hereto.

6. QUALITY AND DESIGN VERIFICATION

     6.1 Certification. CalAmp represents and warrants that it has received an
ISO-9001 Quality Standard and Procedure certificate, CalAmp will perform
periodic quality audits, and CalAmp shall maintain no less than such standard
for the manufacturing of all Products sold under this Agreement.

     6.2 Quality Testing. CalAmp will perform design verification, functional
verification, manufacturing and quality test procedures on the Products in
compliance with industry standards and government regulations Customer may
perform its own quality testing procedures on the Products that it receives.

     6.3 Customer Inspections.

          (a) Customer shall be entitled to perform such inspections or tests on
any Product model and samples and approve such Product prior to CalAmp making it
available for shipment under this Agreement. Testing may include live testing in
one or more vehicles. CalAmp will supply at its expense reasonable assistance
for inspections and testing.

          (b) CalAmp will, upon commercially reasonable notice, permit Customer
to inspect the facilities and practices (including, but not limited to, software
quality assurance practices) of CalAmp’s suppliers and/or sub-suppliers that
produce Products or components of Products.

7. LIMITED WARRANTY AND TECHNICAL SUPPORT

     7.1 Product Warranty. CalAmp warrants to Customer that all Products
delivered under this Agreement (including, but not limited to, embedded software
and firmware ) will, on the date of shipment and for 15 months thereafter, (the
“Warranty Period”):

          (a) Be free from defects in material and workmanship;

          (b) Comply in all material respects with the specifications contained
in Exhibit E; and

          (c) Be and perform in all material respects as described in the
Product documentation provided by CalAmp to Customer.

The above warranties are cumulative and, if one such warranty is more expansive,
its provisions shall apply notwithstanding that another warranty is less
expansive and, in any case, the less expansive warranty will not be deemed to
limit the more expansive warranty. The above warranties shall extend to Customer
only (provided that Customer’s resale or distribution of the Products shall not
void or invalidate the warranties provided herein to Customer).

Supply Agreement Confidential Page 11 of 24


--------------------------------------------------------------------------------




     7.2 As between Customer and CalAmp, Customer shall be solely responsible
for Customer’s and Customer’s distribution channel’s representations, warranties
and statements made to End-Users to the extent that they are greater than
CalAmp’s warranties in this Agreement.

     7.3 Return Shipping. Repair or replacement for Products that fail to
conform to the warranties in this Agreement shall be at CalAmp’s expense.
Customer will return all non-conforming Products to CalAmp FOB (UCC 2-319)
Customer’s or End-User’s location. CalAmp will ship all repaired or replacement
Products FOB (UCC-2-319) Customer’s or the End-User’s location as specified by
Customer. If a Product is returned that conforms to the warranties stated in
Section 7.1, then Customer shall promptly reimburse CalAmp for all shipping
costs associated with the return and re-shipment of the Product.

     7.4 Warranty Exclusions. CalAmp’s liability under the warranties in this
Agreement will not apply to non-conformity to the extent that the
non-conformity:

          (a) Results from accident, casualty, improper installation or testing,
use other than as contemplated by the documentation associated with the Product,
or unauthorized modification;

          (b) Caused by use of the Product other than in accordance with its
documentation; or

          (c) The result of electrostatic discharge, electrical surge, fire,
flood or similar causes unless caused by the Product itself or a cause that the
Product was designed to withstand.

     7.5 THE WARRANTIES STATED IN THIS AGREEMENT ARE THE ONLY WARRANTIES THAT
CALAMP MAKES WITH RESPECT TO THE PRODUCTS AND ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED TO THE
WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS OR SUITABILITY FOR A
PARTICULAR PURPOSE. THE WARRANTIES STATED IN THIS AGREEMENT SHALL NOT APPLY TO
ANY PRODUCT SAMPLES, DEMO UNITS OR PROTOTYPES, DELIVERED BY CALAMP TO CUSTOMER
AS SUCH, WHICH PRODUCTS SHALL BE DELIVERED “AS IS” WITHOUT ANY WARRANTY OF ANY
KIND.

     7.6 Recall for Safety Defects.

          (a) “Affected Products” means:

               (i) All Products whose manufacture causes them to contain a
safety defect that could result in material damage to property, or harm or
injury to persons; and

               (ii) All LMU Products and all Upgraded Products (to the extent of
changes that make them Upgraded Products) whose manufacture or design causes
them to contain a safety defect that could result in material damage to
property, or harm or injury to persons.

Supply Agreement Confidential Page 12 of 24


--------------------------------------------------------------------------------




          (b) If a batch or other grouping of Products contains Affected
Products and either (i) a governmental authority requires that they be recalled
and/or replaced, or (ii) CalAmp reasonably determines, using the standard of a
person who would be liable for the defects in the Affected Products, that it
should recall and/or replace such Affected Products; (in either case, a
“Recall”) the Parties will promptly communicate to each other all relevant facts
and cooperate to minimize all risks associated therewith. Communications to
End-Users will be issued solely by Customer, with reasonable input from CalAmp.
Nothing contained in this Section 7.6 shall preclude either Party from taking
such action as may be required of it under any law or regulation, or from
invoking any other remedy under this Agreement. Where commercially practicable
under the circumstances, each Party will consult with the other prior to making
statements to the public or a government agency pertaining to actual or
potential safety defects, except where such consultation would prevent timely
notification required to be given by law or be a violation of any law. CalAmp
will perform all necessary replacements, repairs or modifications to the
Affected Product units at its sole expense in accordance with the warranty
process set forth in this Agreement or such other process as is mutually agreed
to by CalAmp and Customer, whether or not the Warranty Period otherwise
applicable to such Affected Products has expired.

     7.7 Technical Support. Technical support for the Products shall be provided
by CalAmp to Customer as set forth in Exhibit C. The Parties agree that Product
technical support to End-Users will be provided solely by Customer with third
tier technical support provided by CalAmp to Customer.

8. PRODUCT FAILURE

     8.1 Product Warranty Repair Turnaround.

          (a) Any failure by a Product to conform to the warranties in this
Agreement constitutes a Product Failure. The Parties will use CalAmp’s standard
Return Materials Authorization (“RMA”) process attached as Exhibit H. CalAmp may
revise the RMA process from time to time, but no revision that materially and
adversely affects Customer will have any effect. Notwithstanding anything in the
RMA process to the contrary, Customer may return Products at reasonable
intervals, but, in any case, not less often than quarterly. The Parties will use
a single RMA number to be issued by CalAmp and used by both Customer and CalAmp
upon Customer’s actual or preliminary determination of Product Failure, and then
used throughout the RMA process as a tracking reference by both Parties. Both
parties will work in good faith to improve screening methods to reduce erroneous
returns. CalAmp will fulfill warranty obligations by Repair and Return as set
forth in Section 8.1(b).

          (b) Repair and Return. CalAmp will receive Products returned to it
under an RMA and perform the necessary warranty repairs, or at CalAmp’s option,
replace the Defective Product with a new Product, and then return the repaired
or new unit to Customer or the End-User, as directed by Customer. CalAmp will
provide a Warranty Repair Turnaround Time of fifteen (15) business days. If
CalAmp is unable to meet this turnaround time, CalAmp will notify Customer of
such in writing or by e-mail, and will provide the reason(s) in detail (e.g.
lack of component availability), and specify the estimated time for CalAmp to
repair or replace the Product unit and return it to the End-User or to Customer,
as Customer directs. After receipt of such notice, Customer may cancel the
repair or replacement, in its sole discretion. “Warranty Repair Turnaround Time”
is defined as the time elapsed from the day the Defective Product arrives at
CalAmp’s repair facility until the day the working Product unit is reshipped to
Customer or End-User.

Supply Agreement Confidential Page 13 of 24


--------------------------------------------------------------------------------




     8.2 First Level Warranty Screening. In order to mitigate erroneous returns
of Products that conform to the warranties in this Agreement, CalAmp engineers
and Customer engineers shall have an initial meeting to familiarize CalAmp with
Customer’s application environment to assist CalAmp with the diagnosis of issues
that may arise with respect to the devices. For CalAmp LMU Products only, CalAmp
agrees to provide Customer as part of its access to the CalAmp’s PULS, with the
tools necessary to readily ascertain in-warranty/out-of-warranty status of a
CalAmp LMU Product on a real-time basis. CalAmp will train customer on currently
available tools to conduct over the air testing of the device while Customer is
engaged in providing End-User technical support, as well as on-going technical
support training.

     8.3 Epidemic Failure.

          (a) An “Epidemic Failure” exists if 5% or more of the Products shipped
during any six-month period fail to comply with the warranties stated in Section
7.1, and that failure is due to the same root cause; provided, however, in no
event shall any Product be deemed to suffer from an Epidemic Failure during the
first 6 months following the introduction or initial release of such Product. In
the case of an Epidemic Failure, CalAmp shall repair or replace any Products
that are a part of the Epidemic Failure and CalAmp shall bear the costs of air
shipping from Customer and/or Customer’s customers and return to Customer and/or
Customer’s customers and reasonable re-installation costs. Customer will engage
CalAmp in discussions of repair, replacement, and other costs and the parties
will work in good faith to determine a commercially reasonable plan of repair or
replacement.

          (b) CalAmp shall, within ten (10) working days after receiving notice
of an Epidemic Failure, investigate, and use commercially reasonable efforts to
determine and document the existence of the Epidemic Failure and formulate in
conjunction with Customer a detailed recovery plan (“Recovery Plan”) for
remedying such Epidemic Failure, including, without limitation, replacing or
repairing all Products affected by such Epidemic Failure as soon as reasonably
practicable, with as little inconvenience or disruption as reasonably possible
to Customer or its End-Users. The Recovery Plan shall be subject to Customer’s
approval, not to be unreasonably withheld. CalAmp shall also implement as part
of the Recovery Plan such changes and procedures as are necessary to prevent the
occurrence of further Epidemic Failures. CalAmp shall implement the Recovery
Plan as soon as practicable and shall comply with the agreed action plan and
time periods set out in the approved Recovery Plan.

          (c) Where Products experience defects or failures that would be part
of an Epidemic Failure but for the fact that the defects or failures occurred
after the end of the Warranty Period, CalAmp shall provide to Customer
components or other materials, instructions, and reasonable assistance as
necessary for Customer to repair such Products. Such components may be charged
to Customer by CalAmp at the lesser of CalAmp’s actual cost or current
replacement price.

     8.4 Non-Warranty Repairs. If Customer so requests, with respect to Products
that have been returned to CalAmp but CalAmp determines have not failed to
conform to the warranties in this Agreement, CalAmp will provide Customer with a
cost quote to perform necessary repairs, as applicable. Customer may elect to
have the repairs performed at Customer’s cost. If the returned Product is not
under warranty and Customer does not elect to have it repaired at Customer’s
cost, then CalAmp will dispose of the unit.

Supply Agreement Confidential Page 14 of 24


--------------------------------------------------------------------------------




9. PROPRIETARY RIGHTS AND LICENSE

     9.1 CalAmp Ownership of Proprietary Rights. Except as expressly stated
otherwise in this Agreement, nothing in this Agreement will be construed to give
either Party any rights in the intellectual property or other proprietary rights
of the other Party.

     9.2 Customer License. For CalAmp LMU Products (as identified on Exhibit A),
CalAmp grants a limited, non-exclusive, royalty-free right and license to
acquire, use and resell the Products during the Term of this Agreement, subject
to the terms of this Agreement and in the form shipped by CalAmp, and, if
applicable, in combination with software and other products or services supplied
by Customer (“Customer Supplied Items”), in any territory in the world. The
right and license herein granted are for the benefit of Customer and its
affiliates, and includes Customer’s right to resell through all Customer’s
distribution channels consisting of direct and/or indirect dealers or sales
agents, resellers, installers and business partners (“Customer Distribution
Channels”), including all rights ancillary and necessary to accomplish such
purposes, but such right and license are otherwise non-transferable by Customer.
As between CalAmp and Customer, Customer shall be solely responsible for its
Customer Distribution Channels, including, without limitation, (i) compensation,
(ii) full and timely performance, and (iii) acts and omissions of each as though
they were the acts and omissions of Customer itself. No other right or license
is granted by CalAmp to Customer, whether expressly, by implication, estoppel or
otherwise. Customer shall not disassemble, decompile, decode, reverse engineer
or modify any Product, or any data, firmware or software embedded in, or
associated with any Product, without the prior written permission of CalAmp.
Customer shall not remove or omit any copyright notices or other proprietary
notices placed by CalAmp on any of the Products, in its firmware or software, or
on any documentation or other materials provided in conjunction with the
Products, but CalAmp shall remove all CalAmp Trademarks and other indicia as may
be required in Section 9.3.

     9.3 Trademark License. CalAmp grants to Customer permission to, during the
Term and during any reasonable sell-off period after the end of the Term, use
any of CalAmp’s trademarks, service marks, trade names, logos, domain names, or
other commercial, product or service designations (collectively, “Trademarks”)
solely for the limited purposes of distributing, promoting, marketing,
advertising and/or selling the Products (“Permitted Purposes”). In each such
instance, Customer shall have a limited, non-exclusive, non-sublicenseable,
royalty-free license to use any such Trademark only for the Permitted Purposes
and for no other purpose, and in the form and manner specified by CalAmp or
otherwise in strict conformance with its commercially reasonable Trademark usage
policies, as established by CalAmp from time to time in its sole discretion.
Customer agrees not to use any Trademarks or any confusingly similar marks,
alone or in combination with any other non-Customer marks, in any promotional,
marketing, advertising or sales materials without the prior written approval of
CalAmp. CalAmp reserves the right to terminate any license with respect to any
Trademark if Customer’s use of such Trademark is in breach of this Agreement,
and Customer shall immediately discontinue any use of such Trademark upon the
proper termination of such license. Any and all use of the Trademarks by
Customer shall inure to the benefit of CalAmp, which shall at all times have, as
between Customer and CalAmp, exclusive ownership of all Trademarks, and Customer
shall not take any action inconsistent with such ownership. Customer, at its
option, may request and CalAmp agrees, to remove all CalAmp Trademarks from the
Product and its packaging (including shipping boxes) in order to provide a
“white-label” version of the Products in accordance with Section 1 of Exhibit D.

Supply Agreement Confidential Page 15 of 24


--------------------------------------------------------------------------------




     9.4 Export Laws. CalAmp represents and warrants that it has the appropriate
licenses and rights to sell and license Products to Customer for use and resale
as herein contemplated, including authorization of the Products for export
outside of the United States; provided, however, it shall be Customer’s sole
responsibility to comply with all applicable export and similar laws in
connection with Customer’s resale or distribution of the Products, either
directly or through Customer Distribution Channels.

     9.5 Termination of Licenses. Any and all rights or licenses granted to
Customer under Sections 9.2 or 9.3 shall automatically terminate upon the
expiration or termination of this Agreement for any reason, subject to the
limited continuation of such rights and licenses as necessary to perform the
requirements of, and continue the rights contemplated by, Section 13, and
further provided such rights and licenses will survive in order that expiration
or termination will not affect (i) Customer’s rights under this Agreement (a) to
hold and deplete existing Product inventories including through Customer
Distribution Channels, and (b) to continue to provide (or have provided) to
End-Users technical support, installation services, and repair and warranty
services and parts, and (ii) End-User’s rights to continue to use all Products
previously received, or to be received from Customer, and for which purpose each
such End-User shall be deemed to have a perpetual paid-up license.

     9.6 Tradenames. For the avoidance of doubt, CalAmp will not sell or
otherwise provide, directly or indirectly, any Fleet Tracking Hardware to any
person or entity that bears any trade name owned by Customer.

10. INDEMNIFICATION AND INSURANCE

     10.1 CalAmp Indemnification. CalAmp shall indemnify, defend and hold
Customer and its officers, directors, employees, agents, its Customer
Distribution Channels and End-Users (“Customer Indemnitees”) harmless from and
against any loss, claim, damage or liabilities (including reasonable attorney’s
fees and costs) associated with any third-party claim, suit, or action that
alleges that any Product (other than the Qube Products, MDT Products, or Qtanium
Products, except to the extent that the claim, suit or action is based upon an
upgrade or modification to the Qube Products, MDT Products, or Qtanium Products
by CalAmp, other than at the direction of Customer, it being understood that an
upgrade or modification to which Customer consents as contemplated by Section
5.2 is not an upgrade or modification at the direction of Customer), including
related documentation or other materials supplied by CalAmp as part of such
Product, or the possession or use thereof by any indemnitee as contemplated by
this Agreement, infringes upon, violates, or misappropriates any (a) copyright,
(b) patent, or (c) trade secret or (d) other intellectual property right of any
third party. The obligations of CalAmp under this Section are subject to (A)
Customer notifying CalAmp promptly of any such claim (it being understood that
any delay in giving notice will reduce CalAmp’s obligations only to the extent
of actual prejudice caused by the delay), (B) CalAmp having sole control of the
defense or settlement of any such claim, provided that it prosecutes such
defense diligently and Customer shall be entitled to reasonably participate
therein at its own cost and CalAmp shall not settle any such claim without the
consent of Customer if the settlement includes any relief other than the payment
of money that is fully funded by CalAmp, and (C) Customer providing reasonable
assistance and information necessary in connection with the defense of any such
claim, at no cost or expense to Customer.

Supply Agreement Confidential Page 16 of 24


--------------------------------------------------------------------------------




     10.2 Customer Indemnification. Customer shall indemnify, defend and hold
CalAmp and its officers, directors, employees and agents (“CalAmp Indemnitees”)
harmless from and against any loss, claim, damage or liabilities (including
reasonable attorney’s fees and costs) associated with any third party based on:
(i) an allegation that the Customer’s product (including the Qube Products, MDT
Products and Qtanium Products, except to the extent the allegation is based on
upgrades or modifications to the Qube Products, MDT Products or Qtanium Products
that were made by CalAmp not at the direction of Customer it being understood
that an upgrade or modification to which Customer consents as contemplated by
Section 5.2 is not an upgrade or modification at the direction of Customer), or
any materials, specifications, use or any other information provided by Customer
to CalAmp, infringes any U.S. (a) copyright, (b) patent, (c) trade secret or (d)
other intellectual property right of any third-party, or (ii) any acts or
omissions of Customer Distribution Channels. The obligations of Customer under
this Section are subject to (A) CalAmp notifying Customer promptly of any such
claim, (B) Customer having sole control of the defense or settlement of any such
claim, provided that it prosecutes such defense diligently and CalAmp shall be
entitled to reasonably participate therein at its own cost, and Customer shall
not settle any claim without the consent of CalAmp, if the settlement includes
any relief other than the payment of money which is fully funded by Customer,
and (C) CalAmp providing reasonable assistance and information necessary in
connection with the defense of any such claim, at no cost or expense to CalAmp.

     10.3 Products Enjoined. If the right of Customer or anyone within Customer
Distribution Channels to resell or use, or the right of any End-Users to use the
Product or services provided for in this Agreement is enjoined, CalAmp will at
its sole expense, and at its election either, (i) procure on their behalf the
right to continue the sale or use of the Products and services free of any
liability for Infringement or other violation; or (b) replace or modify the
Products or services with substantially equivalent, non-infringing Products,
services or technology.

     10.4 Infringement Disclaimer.

          (a) CalAmp’s obligations under Section 10.1 will be reduced to the
extent that the third-party claim is based upon:

               (i) Marking or branding that is not applied by CalAmp or that
involves any marking or branding applied at the request of Customer or any
Customer Indemnitees; or

               (ii) Modification of the Products or any part thereof by
Customer, Customer Distribution Channels or End-Users.

Supply Agreement Confidential Page 17 of 24


--------------------------------------------------------------------------------




          (b) If the claim with respect to which CalAmp must indemnify is a
Combination Claim (as defined below), CalAmp’s liability will be CalAmp’s
Proportionate Share of the liability (including, but not limited to, defense and
settlement costs) associated with such third party claim. The “Proportionate
Share” is the portion of the liability, determined on a fair and equitable
basis, attributable to the possession or use of the Product itself. A
“Combination Claim” is a claim based on use of one or more Products in
combination with products, systems, services, processes or methods not furnished
by CalAmp, including, for example, use in an apparatus or system, or the making
or practicing of a process or method.

For the avoidance of doubt, CalAmp does not disclaim liability as to
Infringement claims that arise from, or relate to, contributory infringement
solely by CalAmp Products.

     10.5 Insurance. CalAmp shall maintain during the Term of this Agreement the
following minimum insurance coverages with insurers having A.M. Best ratings of
not less than A-, VII naming Customer as additional insured, and providing
Customer with a certificate of insurance evidencing that all the required
coverages are in force: (i) Commercial general liability, including bodily
injury, property damage, personal and advertising injury liability, and
contractual liability covering operations, independent contractor and
products/completed operations hazards (including product liability insurance),
with limits of not less than $2,000,000 combined single limit per occurrence and
$2,000,000 annual aggregate, with a waiver of subrogation in favor of Customer.
Customer shall maintain during the Term of this Agreement the following minimum
insurance coverages with insurers having A.M. Best ratings of not less than A-,
VII naming CalAmp as additional insured, and providing CalAmp with a certificate
of insurance evidencing that all the required coverages are in force: Commercial
general liability, including bodily injury, property damage, personal and
advertising injury liability, and contractual liability covering operations,
independent contractor and products/completed operations hazards (including
product liability insurance), with limits of not less than $2,000,000 combined
single limit per occurrence and $2,000,000 annual aggregate, with a waiver of
subrogation in favor of CalAmp.

11. DAMAGES AND LIMITATION OF LIABILITY.

     11.1 See Exhibit J.

12. CONFIDENTIAL INFORMATION.

     12.1 “Confidential Information” Defined. “Confidential Information” of a
Party means any information belonging to, or held by, the Party, whether fixed
in a tangible medium or otherwise, that is:

          (a) Not readily ascertainable by proper means by the public; and

          (b) The subject of commercially reasonable efforts by the Party under
the circumstances to maintain as confidential.

Supply Agreement Confidential Page 18 of 24


--------------------------------------------------------------------------------




     12.2 Confidentiality Generally. Each Party, as a receiving Party, will do
the following things with regard to the Confidential Information of the other
Party.

          (a) Prevent the disclosure of the Confidential Information by the
receiving Party and each of the receiving Party’s employees, agents, and/or
professionals to any third party other than as permitted under this Agreement.

          (b) Use, and permit the use of, the Confidential Information only for
the purposes of providing, or enjoying the benefit of, the goods, services,
and/or software provided for in this Agreement (the “Purpose”).

          (c) Disclose the Confidential Information only to such of the
receiving Party’s employees, agents, and professionals as have a bona fide need
to possess or know the Confidential Information in the course of accomplishing,
or advising the disclosing Party with regard to, the Purpose.

          (d) Cause each employee, agent, or professional to whom the receiving
Party discloses the Confidential Information to be bound by an obligation of
confidentiality that is at least as rigorous as the obligations contained in
this Agreement. Each professional, such as a lawyer or an accountant, actually
retained by the receiving Party in a professional-client relationship will be
deemed under an adequate obligation of confidentiality for the purposes of this
Agreement so long as the law recognizes an obligation of confidence actionable
by the receiving Party under law without a separate contractual obligation.

          (e) Return or destroy all written or other tangible copies of
Confidential Information in the receiving Party’s possession or direct or
indirect control, including all extracts and copies thereof, within a reasonable
time after, and in accordance with, the disclosing Party’s request.

     12.3 Exceptions to Confidentiality. Nothing in this Agreement will prevent
the receiving Party from disclosing Confidential Information to the extent that:

          (a) It is or becomes readily ascertainable by proper means by the
public without any breach of a confidentiality obligation of the receiving
Party;

          (b) It is received from a third party that is not under an obligation
of confidentiality of which the receiving Party knew or had reason to know;

          (c) It was independently developed by the receiving Party without use
of the Confidential Information; or

          (d) It is required by law to be disclosed, provided that the receiving
Party provides to the disclosing Party as much notice as is practicable under
the circumstances of such requirement prior to disclosure and provides to the
disclosing Party, at the disclosing Party’s expense, such reasonable assistance
as the disclosing Party requests in seeking confidential treatment, protective
orders, nondisclosure, and/or similar measures.

     12.4 Ownership of Confidential Information. All Confidential Information of
the disclosing Party shall at all times be and remain the sole and exclusive
property of the disclosing Party.

Supply Agreement Confidential Page 19 of 24


--------------------------------------------------------------------------------




     12.5 Injunctive Relief. Because unauthorized use or disclosure of
Confidential Information might result in immediate and irreparable injury to the
disclosing Party for which monetary damages might not be adequate, in the event
that the receiving Party or any officer, director, employee, agent,
professional, or subcontractor of the receiving Party uses or discloses
Confidential Information or, in the disclosing Party’s reasonable opinion, any
such person is likely to use or disclose Confidential Information in breach of
the receiving Party’s obligations under this Agreement, the disclosing Party
will be entitled to seek equitable relief, including temporary and permanent
injunctive relief and specific performance. The disclosing Party will also be
entitled to recover any pecuniary gain that the receiving Party realizes from
the unauthorized use or disclosure of the disclosing Party’s Confidential
Information. The rights in this Section 12 are in addition to any other rights
of the disclosing Party under this Agreement, at law, or in equity.

     12.6 Competitor Issues. If a competitor of Customer acquires all or a
substantial part of the business of CalAmp that is associated with this
Agreement, whether by transfer of assets, transfer of equity interests, merger,
change of control, or otherwise, CalAmp will thereafter, by physical, logical,
and other restrictions, make commercially reasonable efforts to prevent such
competitor and such competitor’s agents and representatives from having access
to Customer’s customer names, volumes, and pricing information, other than such
competitor’s officer, directors, representatives or employees who have a need to
know such information.

     12.7 Duration of Confidentiality Obligations. The confidentiality
obligations under this Agreement will continue after disclosure of each item of
Confidential Information for the longer of:

          (a) The time during which the Confidential Information remains a trade
secret (as that term is defined in the Uniform Trade Secrets Act) of the
disclosing Party; or

          (b) Five years after the termination of this Agreement.

13. TERM AND TERMINATION.

     13.1 Term. The “Term” of this Agreement begins on the Effective Date and
ends on the fifth anniversary of the Effective Date. This Agreement shall
continue for a period of five (5) years from the Effective Date (the “Term”).

     13.2 Termination for Convenience. Customer may terminate this Agreement
with at least 180 days’ notice, effective at any time after Customer has met the
Minimum Commitment.

     13.3 Termination for Cause. Either Party may terminate this Agreement or
any Order hereunder upon written notice if the other Party: (a) breaches this
Agreement or the applicable Order and fails to cure such breach within 60 days
following receipt of written notice of such breach; (b) becomes insolvent, files
a petition in bankruptcy or becomes subject to a petition in bankruptcy filed
against it that is not dismissed within thirty (30) days of its filing; (c) is
placed under the control of a receiver, liquidator or committee of creditors; or
(d) dissolves, ceases to function as a going concern, makes or attempts a
general assignment for the benefit of creditors, or otherwise fails to conduct
its business in the normal course. Notice of termination upon a failure to cure
may be included in any written notice to cure and, in such a case, a separate,
subsequent notice of termination is not required. Termination for cause is in
addition to all other rights and remedies available for breach.

Supply Agreement Confidential Page 20 of 24


--------------------------------------------------------------------------------




     13.4 Effect of Termination. Termination of this Agreement will not
prejudice rights and liabilities (including payment of Prices for Product
ordered or delivered, as applicable) of either Party that accrued prior to the
time of termination. If Customer terminates this Agreement with cause, then (i)
CalAmp will continue to perform all Orders placed prior to the termination of
this Agreement, which Orders will remain subject to all terms and conditions of
this Agreement, unless such Orders are cancelled by Customer in accordance with
this Agreement; and (ii) if requested by Customer, CalAmp will continue to
perform this Agreement, including the fulfillment of all subsequent Orders, for
such period of time as may be designated by Customer, which period may be
shortened or extended by Customer as necessary, but which period in total will
not exceed 180 days following the termination date set forth in the notice of
termination. CalAmp shall be required to fulfill all Product warranty
obligations related to Products shipped by CalAmp whether prior to or after such
termination, which obligations shall survive termination for the Warranty
Period. Termination does not affect any obligations of the Parties which survive
termination under Section 14.8 of this Agreement.

14. GENERAL.

     14.1 Entire Agreement. This Agreement, together with that certain Asset
Purchase Agreement dated May 7, 2012, between CalAmp, Customer, and Navman
Wireless New Zealand, and that certain Promissory Note dated May 7, 2012,
between CalAmp and Customer, constitute the entire agreement between the Parties
with respect to the subject matter if this Agreement and supersede all prior
oral or written proposals, negotiations and agreements between the Parties
relating to the subject matter of this Agreement. No modifications to this
Agreement or waivers will be enforceable unless evidenced in writing and signed
by both Parties.

     14.2 Assignment. Neither Party may assign its rights or obligations under
this Agreement without the prior written consent of the other Party, which
consent shall not be unreasonably withheld, conditioned or delayed, provided
that consent is not required in conjunction with the merger, transfer or sale of
a majority of a Party’s outstanding voting capital stock or substantially all of
its assets, or if there is otherwise a change in control. This Agreement shall
be binding upon and inure to the benefit of the Parties’ successors and
permitted assigns.

     14.3 Compliance with Laws. The Parties will comply with all applicable
laws, statutes, regulations, ordinances, and rules of governmental authority,
including the export laws, rules or regulations of Canada and the United States.

     14.4 Notices. Any notice required or permitted to be given under this
Agreement must be in writing and will be deemed effective (a) if given by
personal delivery, upon such personal delivery, (b) if given by
nationally-recognized courier or mail service (in either case that has real-time
or near-real-time tracking), at the time that the notice is delivered (or an
attempt is made to deliver the notice, regardless of whether refused) to the
receiver’s premises according to the tracking records of the courier or mail
service, or (c) if given by fax, at the beginning of the next business day at
the receiver’s location, provided that the sender’s fax device generates a
confirmation that the fax arrived at the receiver’s device and that there is no
indication in the course of the transmission that the notice did not arrive at
the receiver’s fax device. The addresses for notice for each Party are those in
the preamble to this Agreement. Either Party may change its address for notice
by notice to the other Party.

Supply Agreement Confidential Page 21 of 24


--------------------------------------------------------------------------------




     14.5 No Third Party Beneficiaries. This Agreement is intended solely for
the benefit of the Parties, their successors and permitted assigns. There are no
express, implied, legal or equitable rights or benefits conferred upon any third
party unless expressly set forth in this Agreement.

     14.6 Promotion. Neither Party will distribute a press release or otherwise
announce the Parties’ relationship or the execution of this Agreement, without
the other Party’s prior written consent, which consent shall not be unreasonably
withheld. In no event shall either Party publicly refer to the other Party or
the other Party’s products or services in a disparaging manner.

     14.7 Order of Precedence. The terms and conditions of this Agreement take
precedence over those contained in any Order. Execution of an Order shall not
operate as an amendment to this Agreement.

     14.8 Waivers of Default. A Party’s waiver of any breach or default shall
not be deemed a waiver or modification of any term or condition of this
Agreement, a continuing waiver of such breach or default or a waiver of any
other breach or default.

     14.9 Survival.

          (a) The expiration or termination of this Agreement shall not
terminate vested rights of either Party unless this Agreement expressly
specifies otherwise, or release either Party from any liabilities or obligations
incurred prior to expiration or termination.

          (b) The provisions of Section 12 will survive according to their terms
the termination of this Agreement for any reason.

          (c) The provisions of Sections 7 and 8 will survive for the duration
of the warranties contained in Section 7 and for so long as required for
Customer to receive all remedies contemplated by those sections.

          (d) The provisions of Sections 10.1, 10.2, 10.3, and 10.4 will survive
the termination of this Agreement for the period stated in Exhibit J.

          (e) The provisions of Sections 1, 3, 4, 9.1, 9.4, 9.5, 11, 13, and 14
will survive indefinitely the termination of this Agreement for any reason.

     14.10 Headings. Section headings are solely for the convenience of the
Parties, and shall not affect the meaning or interpretation of any term or
condition of this Agreement.

Supply Agreement Confidential Page 22 of 24


--------------------------------------------------------------------------------




     14.11 Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws of the State of New York, without regard to conflicts
of law principles. The Parties agree that this Agreement shall not be governed
by the United Nations Convention on Contracts for the International Sale of
Goods. Any suit or other legal action respecting this Agreement shall be brought
exclusively as follows (provided any judgment may be enforced in any appropriate
jurisdiction) in the state court for Ventura County, California or in the U.S.
District Court in Los Angeles, California.

     14.12 Severability. If any of the provisions of this Agreement shall be
held invalid or unenforceable by a court or other forum of competent
jurisdiction, such invalidity or unenforceability shall not invalidate or render
unenforceable the entirety of this Agreement. Unless a failure of consideration
would result, the invalid or unenforceable provision will be deemed revised to
the minimum extent necessary in order to make the Agreement valid and
enforceable, provided the Agreement as revised continues to substantially
reflect its original intent.

     14.13 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument. This Agreement may be executed by facsimile or scanned
signature.

(signature page follows)

Supply Agreement Confidential Page 23 of 24


--------------------------------------------------------------------------------




Signature Page to

SUPPLY AGREEMENT

     IN WITNESS WHEREOF, the parties have executed this Agreement to be
effective as of the date first above written.

CalAmp Customer   By: /s/ Richard Vitelle By: /s/ Michael L. Henn   Name:    
Richard Vitelle Name:     Michael L. Henn   Title: Treasurer Title: EVP –
Treasurer, CFO


Supply Agreement Confidential Page 24 of 24


--------------------------------------------------------------------------------